ACCEPTED
                                                                                      06-15-00083-CV
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 12/8/2015 3:49:50 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK



                                NO. 06-15-00083-CV
                                                                     FILED IN
                           IN THE COURT OF APPEALS            6th COURT OF APPEALS
                                                                TEXARKANA, TEXAS
                                                              12/8/2015 3:49:50 PM
                                       FOR THE                    DEBBIE AUTREY
                                                                      Clerk
              SIXTH SUPREME JUDICIAL DISTRICT OF TEXAS

                                     AT TEXARKANA

TEXAS DEPARTMENT OF PUBLIC SAFETY                   §   Appellant

V.                                                  §

LOUIS LEROY KUHN                                    §   Appellee

                          APPELLEE'S REQUEST FOR
                       EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Counsel for Appellee requests an Extension of Time to File the Appellee's
Brief; the following is satisfied:

      1.   The trial court number is 15-0348C;

      2.   The County Court at Law of Hays County rendered judgment on August

           11, 2015;

      3.   Notice of Appeal was filed by Appellant (Texas Department of Public

           Safety) on September 10, 2015;

      4.   Appellant’s Brief was filed on November 9, 2015;
      5.   Appellee has only recently been capable of securing Appellee Counsel

           and was retained by Appellee by and through the Trial Counsel on

           December 1, 2015;

      6.   Counsel has since begun researching this matter, reviewing Appellant's

           Brief, the record and the law. Counsel has not received a copy of the

           Reporter’s Record, however is in the process of securing such.

      Appellee prays that this Court grant an extension of sixty (60) days in order

to allow for the formal filing of Appellee’s Brief to consider this matter on it’s

merits.

                                            Respectfully submitted,



                                            !
                                            Scot Courtney
                                            Attorney for Appellee
                                            P. O. Box 787
                                            San Marcos, Texas 78667-0787
                                            512-392-9292
                                            512-532-6766 FAX
                                            State Bar #00790515
                           CERTIFICATE OF SERVICE
       By affixing his signature to the foregoing instrument, Scot Courtney certifies
that a true and correct copy of the same has been delivered via email to the offices
of the below-listed counsel, on this the 8th day of December, 2015.




                                             !
                                             Scot Courtney

Kevin M. Givens
Texas Department of Public Safety
Kevin.Givens@dps.texas.gov

                        CERTIFICATE OF CONFERENCE
      By affixing his signature to the foregoing instrument, Scot Courtney certifies
that Counsel has conferred with Appellate Counsel and Appellate Counsel, listed
below does not oppose the Motion.



                                             !
                                             Scot Courtney

Kevin M. Givens
Texas Department of Public Safety
Kevin.Givens@dps.texas.gov
                              VERIFICATION

STATE OF TEXAS                     §

COUNTY OF HAYS                     §

      BEFORE ME, the undersigned authority on this day, personally appeared
Scot Courtney, who did depose and state as follows:

     "My name is Scot Courtney. I have read the foregoing Motion. All facts
contained therein are true and correct."




                                         !
                                         Scot R. Courtney

     SWORN AND SUBSCRIBED to before me, the undersigned authority

on this the ______ day of ____________________, 2015.




________________________________
                                         NOTARY PUBLIC IN AND FOR
                                         THE STATE OF TEXAS